t c memo united_states tax_court steven l ertelt petitioner v commissioner of internal revenue respondent docket no 10739-14l filed date steven l ertelt pro_se erik w nelson and jeffery rice for respondent memorandum findings_of_fact and opinion thornton judge petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs to uphold the filing of a notice_of_federal_tax_lien nftl relating to petitioner’s unpaid federal_income_tax liabilities for and the issues for decision are whether the court should grant petitioner’s motion to reopen the record whether respondent properly verified that notices of deficiency for and were mailed to petitioner whether petitioner may challenge his underlying tax_liabilities for and whether respondent abused his discretion by denying petitioner a face-to-face hearing and whether petitioner should be required to pay the united_states a penalty pursuant to sec_6673 findings_of_fact when petitioner filed his petition he resided in california petitioner failed to file his and federal_income_tax returns consequently the irs prepared substitutes for returns for petitioner’s and tax years pursuant to sec_6020 on date the irs issued to petitioner notices of deficiency for tax years and determining deficiencies on the basis of income reported by third-party sources as paid to petitioner on forms w-2 wage and tax statement forms w-2g certain gambling winnings and forms 1099-misc 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure miscellaneous income the notices of deficiency were addressed to petitioner at a california address that california address was petitioner’s last_known_address as shown in irs records the address at which he in fact received subsequent correspondence from the irs and the address that he listed on his petition petitioner failed to petition this court within days in response to the notices of deficiency the irs therefore assessed the liabilities set forth in those notices on date the irs mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to his outstanding income_tax liabilities for and petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in an attachment to the form petitioner stated i respectfully request for a face-to-face collection_due_process_hearing in an appeals_office that is closest to my place of residence i will be audio recording the said proceedings there are a few issues i would like to address including but not limited to the following i wish to verify whether or not the irs complied with all proper procedures as required_by_law i don’t believe i am liable for the assessed tax i should not be held responsible for the penalties accrued i wish to challenge this alleged liability being that i never had an opportunity to challenge it previously in the case that this alleged liability is indeed a proper assessment and that it can be proven to be authentic and owed i would like to discuss what alternatives to collection are available to me including but not limited to installment agreements offer_in_compromise and any other payment arrangements that may be available to me it is not my intention to discuss any issues that the irs or the courts have considered to be frivolous arguments if you have considered any of the issues i have brought up in the past to be frivolous i hereby abandon them on date settlement officer macaulay so macaulay from the irs office of appeals appeals sent petitioner a letter scheduling a telephone collection_due_process cdp hearing for date the letter explained that petitioner must provide additional financial or return_information to qualify for a face-to-face hearing the letter requested that petitioner provide a form 433-a collection information statement for wage earners and self-employed individuals and p roof that estimated_tax payments are paid in full for the year to date petitioner did not submit the information requested in the date letter on date so macaulay called petitioner to conduct the telephone cdp hearing but had to leave a message thereafter so macaulay sent petitioner a letter dated date stating that she had tried calling petitioner at the scheduled time but he had not been available indicating that she would make a determination by reviewing the administrative file and requesting that petitioner provide within days any additional information for consideration after so macaulay sent petitioner the letter dated date she received a letter from petitioner dated date in the letter petitioner stated i will not be able to participate in this telephone conference you scheduled for i am under the impression that i am entitled to a face- to-face collection_due_process_hearing he stated that he did not receive any statutory notices of deficiency for the tax years at issue and reiterated the statement included in the attachment to the form so macaulay sent petitioner a letter dated date stating that the face-to-face hearing was denied because the account is not current with her letter so macaulay provided petitioner with transcripts of income reported to the irs by third parties for taxable years through the letter indicated that in order for petitioner to dispute the assessments made based on the reported income he had to submit completed federal_income_tax returns for through and the required estimated payments for taxable_year so the account can be current so macaulay requested that the information be received no later than date petitioner did not submit the requested information in a letter dated date petitioner stated that he had already provided the information necessary for appeals to consider the issues raised in his cdp hearing request and reiterated that he had not received statutory notices of deficiency for the tax years at issue on date the irs issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the lien at issue on date petitioner filed a letter with this court stating in part as follows dear tax_court judge i recently requested for a collection_due_process_hearing and i strongly believe that my request was ignored i received a notice_of_determination from the internal_revenue_service for the years and the letter states that i should file a petition with the united_states tax_court if i believe that the internal_revenue_service has made a wrong determination i do believe that they have made the wrong determination and i’m not sure which route to take after this the irs claims that i owe them some amount of funds and i still have been unsuccessful in obtaining any kind of proof as to how they support their claims 2the court notes that the letter petitioner filed is nearly identical to letters continued by an order served date the court directed petitioner to file by date a proper amended petition in his amended petition petitioner claimed among other things that he had never received notices of deficiency for the years in issue and therefore had not had a previous opportunity to challenge his underlying liabilities petitioner further alleged that r espondent did not meet all of the applicable_requirements during the collection_due_process_hearing including a face-to-face hearing on date the parties filed a joint motion to submit this case for decision without trial under rule the court granted that motion and entered a decision in favor of respondent on date on date petitioner filed a motion to vacate on the grounds that he had not received notices of deficiency for and an order dated continued filed in snodgrass v commissioner tcmemo_2016_235 garrett v commissioner tcmemo_2016_179 silva v commissioner tcmemo_2015_229 knudsen v commissioner tcmemo_2015_69 portwine v commissioner tcmemo_2015_29 aff’d ___ f app’x ___ wl 10th cir date and caudle v commissioner t c dkt no 24408-14l date aff’d 651_fedappx_147 4th cir the facts pleadings and arguments made by petitioner in this case and by the taxpayer in portwine bear a striking similarity in portwine the court sustained the irs’ nftl and warned the taxpayer that the court would strongly consider imposing a penalty under sec_6673 if he returned to the court and proceeded in a similar fashion in the future date granted petitioner’s motion to vacate and remanded the case to appeals for clarification of the record as to the basis for the determination that all requirements of applicable law were met and specifically whether a statutory_notice_of_deficiency for and was sent to petitioner’s last_known_address on date respondent filed a response to the order dated date and attached to the response a supplemental notice_of_determination concerning collection action s under sec_6320 and or dated date the supplemental notice_of_determination stated that the mailing of the notices of deficiency for and was verified with a certified mail list indicating that the notices were mailed to petitioner at his last_known_address the same california address listed on his petition after trial the parties filed simultaneous briefs with his brief petitioner filed a motion to reopen the record requesting that the court take judicial_notice of exhibits a-p and b-p i petitioner’s motion to reopen the record opinion before we address the substantive issues in this case we consider petitioner’s motion to reopen the record reopening the record to receive additional evidence is a matter within the discretion of the trial_court 114_tc_276 citing 401_us_321 abrogated on other grounds 132_tc_203 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change some aspect of the outcome of the case butler v commissioner t c pincite petitioner seeks to reopen the record to submit what appear to be undated screenshots of the u s postal service usps web site usps com purporting to show that the usps web site was unable to find certain tracking information entered into the web site at some unspecified date these documents have not been properly authenticated in particular the screenshots do not show when they were made and there has been no showing that the purported tracking information would not have expired as of the date the screenshots were made at trial a similar objection was raised and sustained with respect to similar documents petitioner offered into evidence in any event because the positions of the parties and the relevant facts are fully disclosed in the record and the documents petitioner seeks to submit do not change the outcome of this case reopening the record would be pointless accordingly petitioner’s motion to reopen the record will be denied ii standard of review sec_6320 and sec_6330 provide procedures for administrative and judicial review of the commissioner’s lien and levy actions sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person who is liable for and fails to pay taxes after demand for payment has been made for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien and within five business days thereafter provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer may then request an administrative hearing before an appeals officer sec_6320 once the appeals officer issues a determination the taxpayer may seek review in the tax_court sec_6320 sec_6330 sec_6330 prescribes the matters that a person may raise at an appeals hearing including spousal defenses challenges to the appropriateness of the collection action and collection alternatives in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the existence or amount of the underlying tax_liability may be contested at an appeals hearing only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is properly at issue the court will review the taxpayer’s liability de novo see sego v commissioner t c pincite where there is no dispute concerning the underlying tax_liability the court reviews the irs decision for abuse_of_discretion goza v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir iii verification at trial and on brief petitioner argued that appeals failed to verify that respondent mailed to petitioner the notices of deficiency on which respondent’s tax assessments and lien are based petitioner alleges that the usps form_3877 certified mailing list contained in the record is defective because it does not expressly indicate the number of items respondent delivered to the usps and does not include the signature of the usps employee who received the items for mailing from respondent sec_6330 requires appeals as part of its review to verify that a valid notice_of_deficiency was issued to the taxpayer 134_tc_1 131_tc_197 where as in this case a taxpayer identifies an irregularity in the assessment procedure an appeals officer cannot rely solely on the tax transcripts in order to verify that a notice_of_deficiency was sent see hoyle v commissioner t c pincite n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity ’ alteration in original see also 118_tc_162 instead the appeals officer must examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list chief_counsel notice cc-2006-019 pincite date see marlow v commissioner tcmemo_2010_113 slip op pincite casey v commissioner tcmemo_2009_131 slip op pincite noting that the appeals officer examined 3the usps’ mailing procedures require postal employees to enter on the form_3877 the total number of items received and to sign and postmark the form usps registered mail handbook dm-901 pincite date http www apwu org sites apwu files resource-files dm-901 20registered mail 20mb pdf notices of deficiency that were in the administrative file and concluded that a notice_of_deficiency had been mailed to the taxpayer in deficiency cases the commissioner bears the initial burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed to the taxpayer 119_tc_183 94_tc_82 54_tc_1535 we have also required the commissioner in deficiency cases to show that the notice_of_deficiency was properly delivered to the usps for mailing see clough v commissioner t c pincite the act of mailing the notice_of_deficiency is generally proven by documentary_evidence of mailing or by evidence of the commissioner’s mailing practices corroborated by direct testimony coleman v commissioner t c pincite 89_tc_321 exact compliance with usps form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner hoyle v commissioner t c pincite coleman v commissioner t c pincite although this is not a deficiency case we have applied these same principles in a cdp setting see meyer v commissioner tcmemo_2013_268 where the existence of a notice_of_deficiency is not in dispute an appeals officer can rely on a properly completed postal service form to meet his verification obligation under sec_6330 hoyle v commissioner t c pincite petitioner correctly points out that respondent is not entitled to the presumption of official regularity in this case because the certified mailing list is incomplete respondent may still prevail however if the evidence of mailing is otherwise sufficient see coleman v commissioner t c pincite see also wheat v commissioner tcmemo_1992_268 although an incomplete certified mailing list that does not contain all of the information required by form_3877 is insufficient to create a presumption of proper mailing it nevertheless has some probative value see portwine v commissioner tcmemo_2015_29 at aff’d ___ f app’x ___ wl 10th cir date massie v commissioner tcmemo_1995_ aff’d without published opinion 82_f3d_423 9th cir in bobbs v commissioner tcmemo_2005_272 wl at the court found that the irs had established by a preponderance of evidence that a notice_of_deficiency was mailed to the taxpayer’s last_known_address where the form_3877 bore a usps date stamp and listed the taxpayer’s undisputed address but lacked any indication of how many items were received by and the signature of the usps employee furthermore if a notice_of_deficiency is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice is immaterial the notice is valid see eg 724_f2d_808 9th cir like the list in bobbs the certified mailing list in this case lacks any indication of the number of items received by and the signature of the usps employee however the certified mailing list bears a date stamp and shows petitioner’s name his address and the certified mail article numbers of the corresponding notices of deficiency petitioner has not argued that the address recorded on the certified mailing list was not his last_known_address nor has he argued that respondent failed to follow his established mailing procedures at trial petitioner objected to the introduction of the form_3877 because it was not an original document at trial and on brief petitioner questioned the authenticity of the document pointing to a purported discrepancy in that the form lists the sender as the irs in holtsville new york whereas the usps date stamp indicates the notices of deficiency were postmarked in detroit michigan respondent explained at trial that the issuance of the notices of deficiency was automated and although they were issued from holtsville new york they were routed through the computing center and mailed in detroit michigan in the supplemental notice_of_determination so macaulay did not rely solely on the certified mailing list to verify that the notices of deficiency had been mailed to petitioner so macaulay also reviewed the copies of the notices of deficiency for the years at issue each notice_of_deficiency bears the same mailing date mailing address and certified mail article number as those on the corresponding certified mailing list we conclude that the dated copies of the notices of deficiency combined with the form_3877 certified mailing list bearing matching certified mail article numbers suffice to show that the notices of deficiency for the years at issues were mailed to petitioner at his last_known_address we further conclude and hold that the verification requirement of sec_6330 has been met iv challenge to the underlying liabilities the parties disagree as to whether petitioner received the notices of deficiency for and respondent asserts that petitioner received the notices of deficiency and consequently is not entitled to challenge his underlying liabilities in this collection proceeding nevertheless respondent contends petitioner’s actual receipt of the notices of deficiency is immaterial because he was given an opportunity to challenge his liabilities in the cdp hearing but refused to take advantage of that opportunity at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection method sec_6330 generally a taxpayer must raise an issue at a cdp hearing to preserve it for this court’s consideration 129_tc_107 sec_301_6330-1 q a-f3 proced admin regs the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present appeals with any evidence regarding that liability after being given a reasonable opportunity to do so delgado v commissioner tcmemo_2011_240 slip op pincite sec_301_6320-1 q a-f3 f q a-f3 proced admin regs although petitioner disputed his underlying liabilities on form he failed to provide any evidence to the appeals officer to dispute respondent’s calculations of the underlying liabilities which were based on income reported by third-party sources on forms w-2 forms w-2g and forms 1099-misc as paid to petitioner petitioner declined to participate in the telephone hearing he failed to submit returns for the years at issue as the so instructed him or any other documentation to address his tax_liabilities for those years although petitioner sent some letters to the so none of them included even a summary of what he believed to be his true underlying liabilities accordingly we conclude that petitioner did not properly raise his underlying liabilities during the cdp hearing and therefore he cannot dispute them in this proceeding in any event in this proceeding petitioner has raised no meaningful dispute as to his underlying liabilities consequently we review respondent’s determination for abuse_of_discretion only v face-to-face cdp hearing request petitioner argues that so macaulay abused her discretion in refusing to conduct a face-to-face cdp hearing respondent argues that petitioner was not entitled to a face-to-face cdp hearing because among other reasons he failed to provide the requested information including federal_income_tax returns for through and a completed form 433-a this court has held that a face-to-face hearing is not required under sec_6330 see 115_tc_329 williamson v commissioner tcmemo_2009_188 slip op pincite stockton v commissioner tcmemo_2009_186 slip op pincite leineweber v commissioner tcmemo_2004_17 slip op pincite we have also held that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer fails to present relevant arguments refuses to provide requested financial information and has not filed all required tax returns see zastrow v commissioner tcmemo_2010_215 slip op pincite moline v commissioner tcmemo_2009_110 slip op pincite aff’d 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 slip op pincite the regulations further provide that if a face-to-face hearing is not held a hearing conducted by telephone by correspondence or by review of documents will suffice for purposes of sec_6330 see sec_301_6330-1 q a-d7 proced admin regs the record convinces us that a face-to-face hearing would not have been productive petitioner was given an opportunity to participate in a telephone cdp hearing but did not take advantage of that opportunity aside from his argument that he had not received notices of deficiency for the years at issue petitioner did not present any relevant arguments during his correspondence cdp hearing additionally although requested to do so on several occasions petitioner failed to submit financial documentation ie form 433-a and file past-due returns for through thus so macaulay did not abuse her discretion in determining that petitioner was not entitled to a face-to-face hearing the record reflects that so macaulay verified that respondent satisfied all applicable legal and administrative requirements considered all relevant issues petitioner raised and balanced the intrusiveness of the proposed collection action against the need for effective tax collection see sec_6330 we therefore conclude that so macaulay did not abuse her discretion by sustaining the collection action vi sec_6673 penalty sec_6673 authorizes the court to impose a penalty of up to dollar_figure for frivolous and groundless arguments or whenever it appears to the court that proceedings before us have been instituted or maintained by the taxpayer primarily for delay sec_6673 petitioner has taken positions that could well be considered frivolous or groundless and the circumstances suggest that these proceedings were instituted and maintained primarily for purposes of delay although we do not impose a penalty today we warn petitioner that he may expect a penalty in the future if he persists despite our warning in maintaining groundless positions or instituting or maintaining proceedings primarily for delay to reflect the foregoing an appropriate order and decision will be entered
